OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law in New York by the Second Judicial Department on April 4, 1962. At all times relevant herein, he maintained an office for the practice of law within the First Judicial Department.
*185The respondent was suspended from the practice of law in New York by order of this Court, entered December 31, 1991, based upon uncontroverted evidence of serious professional misconduct.
On or about October 5, 1992, the respondent pleaded guilty to one count of grand larceny in the second degree, a felony, and was sentenced to time served on or about December 1, 1992. The charge arose out of the respondent’s misappropriation of $83,000 from trusts over which he had fiduciary control.
By petition dated December 21, 1992, the Departmental Disciplinary Committee seeks an order striking the respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) on the ground that he has been disbarred upon his conviction of a felony as defined by Judiciary Law § 90 (4) (e). The respondent has not interposed a response to the petition.
The respondent stands convicted of grand larceny in the second degree, a class C felony (Penal Law § 155.40 [1]). Therefore, pursuant to Judiciary Law § 90 (4) (a), he ceased to be an attorney by operation of law (Matter of Biegen, 179 AD2d 226).
Accordingly, the petitioner’s motion is granted and the respondent’s name shall be removed from the roll of attorneys and counselors-at-law, forthwith.
Sullivan, J. P., Carro, Rosenberger, Ross and Kassal, JJ., concur.
Application granted and respondent’s name struck from the roll of attorneys and counselors-at-law, effective forthwith.